
	
		I
		111th CONGRESS
		2d Session
		H. R. 4611
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Mr. Pitts introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide dollars to the classroom.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dollars to the Classroom
			 Act.
		2.Limitation on use
			 by States of Federal funds provided for elementary and secondary
			 educationNotwithstanding any
			 other provision of law, not less than 95 percent of any Federal funds made
			 available to a State or State educational agency by the Secretary of Education
			 for a purpose relating to elementary or secondary education shall be used
			 for—
			(1)academic purposes;
			 and
			(2)classroom, or
			 classroom-related, purposes or at the school level.
			
